DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pyrmak et al. (US 2010/0097739) in view of Goodson et al. (US 2009/0002919).
Considering Claim 21, 25, and 26:  Pyrmak et al. teaches a charge storage medium (Abstract) comprising a semiconductor layer comprising a dielectric material comprising organometallic compound (¶0051) where the dielectric material is in the form of particles (¶0051).  Pyrmak et al. teaches forming several layers of the dielectric material comprising the organometallic compounds (¶0057).  This would lead to a capacitor with two layers of the claimed layers comprising organometallic particles disposed opposite each other, with a third dielectric layer between the two layers.
	Prymak et al. does not teach using a metal phthalocyanine as the organometallic. However, Goodson, III et al. teaches using a copper phthalocyanine as a dielectric material in a dielectric layer (¶0060). Goodson et al. teaches that the phthalocyanine molecule as forming stacked materials and are electrically interconnected (¶0060).  Goodsen et al. teaches the phthalocyanine molecules as being semiconductive (¶0067).  Goodsen et al. teaches the phthalocyanine as being crystalline (¶0036).  Prymak et al. and Goodson, III et al. are analogous art as they are concerned with the same field of endeavor, namely dielectric layers. It would have been obvious to a person having ordinary skill in the art at the time of invention to have substituted the copper phthalocyanine of Goodson, III et al. as the organometallic of Prymak et al., and the motivation to do so would have been, as Goodson, III et al. suggests, the copper phthalocyanine has a high intrinsic dielectric constant coupled with a small dielectric loss (¶0060).
Considering Claim 22:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed configuration.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  Therefore, the claimed effects and physical properties, i.e. the conductivity would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claims 23 and 24:  Pyrmak et al. teaches the particles as being held together by an organic vehicle (¶0051-52).  The organic vehicle is then removed during a sintering process (¶0059-61).
Considering Claims 27 and 28:  Pyrmak et al. teaches forming several layers of the dielectric material comprising the organometallic compounds (¶0057).  This would lead to a capacitor with two layers of the claimed layers comprising organometallic particles with a third dielectric layer between the two layers.

Claims 29-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pyrmak et al. (US 2010/0097739) in view of Goodson et al. (US 2009/0002919).
Considering Claim 29:  Pyrmak et al. teaches a charge storage medium (Abstract) comprising a semiconductor layer comprising a dielectric material comprising organometallic compound (¶0051) where the dielectric material is in the form of particles (¶0051).  Pyrmak et al. teaches a conductive electrode as being placed on each side of the dielectric layers (¶0038, Fig. 8)  Pyrmak et al. teaches forming several layers of the dielectric material comprising the organometallic compounds (¶0057).  This would lead to a capacitor with two layers of the claimed layers comprising organometallic particles disposed opposite each other, with a third dielectric layer between the two layers.
	Prymak et al. does not teach using a metal phthalocyanine as the organometallic. However, Goodson, III et al. teaches using a copper phthalocyanine as a dielectric material in a dielectric layer (¶0060). Goodson et al. teaches that the phthaloxyanine molecule as forming stacked materials 
Considering Claims 30 and 31:  Pyrmak et al. teaches the electrode as being made of metal or metal alloys (¶0053).
Considering Claims 32-34:  Pyrmak et al. teaches forming several layers of the dielectric material comprising the organometallic compounds (¶0057).  This would lead to a capacitor with two layers of the claimed layers comprising organometallic particles with a third dielectric layer between the two layers.  The third dielectric layer comprises ethyl cellulose/a high polarity organic viscous material and a copper phthalocyanine/pigment or conductive material comprising a metal.  As the layers would have inherently have different distributions of the dielectric material in the carrier, the conductivities would not be identical.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 22, and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 10, and 17 of U.S. Patent No. 8,929,054. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 21:  Claim 1 of Patent ‘054 teaches a material comprising a layer comprising organometallic particles comprising stacked organometallic molecules in a substantially continuous phase.  Claim 2 of Patent ‘054 teaches the organometallic particles as comprising a metal complexed with organic molecules having delocalized electrons.  Claim 3 of Patent ‘054 teaches the particles as being electrically connected.  Claim 10 of Patent ‘054 teaches two layers of material comprising an organometallic particles of a first and second type respectively.
Considering Claim 22:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed configuration.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  Therefore, the claimed effects and physical properties, i.e. the conductivity would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application 
Considering Claim 24:  Claim 17 of Patent ‘054 teaches the particles as being held together by an organic binder/vehicle.
Considering Claims 25 and 26:  Claims 5 and 6 of Patent 054 teach the claimed organometallic compounds.
Considering Claim 27:  Claim 10 of Patent ‘054 teaches two layers of material comprising an organometallic particles of a first and second type respectively.

Claims 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10, 14, and 15 of U.S. Patent No. 8,929,054. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 29:  Claim 1 of Patent ‘054 teaches a material comprising a layer comprising organometallic particles comprising stacked organometallic molecules in a substantially continuous phase.  Claim 2 of Patent ‘054 teaches the organometallic particles as comprising a metal complexed with organic molecules having delocalized electrons.  Claim 3 of Patent ‘054 teaches the particles as being electrically connected.  Claim 14 of Patent ‘054 teaches the material as being disposed between two electrodes.  Claim 10 of Patent ‘054 teaches two layers of material comprising an organometallic particles of a first and second type respectively.
Considering Claims 30 and 31:  Claim 15 of Patent ‘054 teaches the claimed electrode materials.

Claims 21, 22, and 24-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 8, 11, and 14 of U.S. Patent No. 9,767,960. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 21:  Claim 1 of Patent ‘960 teaches a material comprising a layer comprising organometallic particles comprising stacked organometallic molecules in a substantially continuous phase.  Claim 2 of Patent ‘960 teaches the organometallic particles as comprising a metal complexed with organic molecules having delocalized electrons.  Claim 3 of Patent ‘960 teaches the particles as being electrically connected.  Claim 11 of Patent ‘960 teaches two layers of material comprising an organometallic particles of a first and second type respectively.
Considering Claim 22:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  Therefore, the claimed effects and physical properties, i.e. the conductivity would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 24:  Claim 4 of Patent ‘960 teaches the particles as being held together by an organic binder/vehicle.
Considering Claims 25 and 26:  Claims 7 and 8 of Patent ‘960 teach the claimed organometallic compounds.
Considering Claim 27:  Claim 11 of Patent ‘960 teaches two layers of material comprising an organometallic particles of a first and second type respectively.
Considering Claim 28:  Claims 14 of Patent ‘960 teaches two layers of organometallic material with an semi-conductive inner layer between the two layers.

Claims 29-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 12-15 of U.S. Patent No. 9,767,960. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 21:  Claim 1 of Patent ‘960 teaches a material comprising a layer comprising organometallic particles comprising stacked organometallic molecules in a substantially continuous phase.  Claim 2 of Patent ‘960 teaches the organometallic particles as comprising a metal complexed with organic molecules having delocalized electrons.  Claim 3 of Patent ‘960 teaches the particles as being electrically connected.  Claim 12 of Patent ‘960 teaches the material as being disposed between two electrodes.  Claim 11 of Patent ‘960 teaches two layers of material comprising an organometallic particles of a first and second type respectively.
Considering Claims 30 and 31:  Claim 13 of Patent ‘960 teaches the claimed electrode materials.
Considering Claim 32-34:  Claims 14 and 15 of Patent ‘960 teaches two layers of organometallic material with a semi-conductive inner layer between the two layers, where the semiconductor layer is made of the claimed material.

Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive, because:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the amount of oxide material, the exclusion of phthalocyanine oligomers or dendrimers, the presence of a resin, the crystal size, the loss dissipation factor, the time scale relaxation time, the particles being in contact, the accumulation of charge in the inner layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The instant claims are broadly written and do not recite amounts, the presence of a resin, the type of device, or the properties of the device.  Thus, the applicant’s arguments are based on the disclosure of the original specification, and are not directed to the invention as claimed.  As the Office does not read limitations from the specification into the claims, the arguments are not germane to the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767